Order settling the account of the receiver appointed by the court on the foreclosure of a second mortgage and directing the payment of the funds in his hands and discharging him and the surety on his bond. The motion was opposed by the owner of the first mortgage who had not commenced its action of foreclosure and extended the receivership during the period involved in this controversy. It claims title to the funds in the receiver’s hands and asks that his commissions be disallowed and the allowance to the attorney be diminished on the theory that it had entered into an agreement with the receiver, acquiesced in by the attorney for the plaintiff, that interest on its mortgage should be first paid. If the receiver made such an agreement it was unauthorized, for there was no direction by the court appointing him, for such disposition of the rents collected. There was no definite assent or acquiescence or ratification by the plaintiff of any such agreement alleged to have been made after the receiver had been appointed. Order settling the account of the receiver and discharging him affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ., concur.